Title: James Monroe to Thomas Jefferson, 16 June 1813
From: Monroe, James
To: Jefferson, Thomas


          
            Dear sir washington June 16th 1813
            At the commencment of the war I was decidedly of your opinion, that the best disposition which could be made of our little navy, would be to keep it in a body in a safe port, from which it might sally only, on some important occasion, to render essential service. Its safety, in itself, appeard to be an important object, as while safe, it formed a check on the enemy in all its operations along our coast, and increased proportionally its expence, in the force to be kept up, as well to annoy our commerce, as to protect its own. The reasoning against it, in which all our naval officers have agreed, is, that if stationd together, in a port, new york for example, the British would immediately block it up there, by a force rather superior, & then harrass our coast & commerce without restraint, & with any force however small:
			 in that case, a single frigate might, by cruising along the coast and plundering & menacing occasionally, at different points, keep great bodies of our militia in motion: that while our
			 frigates
			 are at sea, the expectation that they may be together, will  compell the British to keep in a body, wherever they institute a blockade, or cruize, a force, equal at least to our whole force: that being the best sailors, they hasarded little by cruizing
			 separately, or together occasionally, as they might bring on an action or avoid one, whenever they thought fit: that in that manner they would annoy the enemy’s commerce wherever they went,
			 excite
			 alarm in the W Indies & elsewhere, and even give protection to our own trade, by drawing at times the enemy’s squadron off from our own coast: that by cruizing, our commanders would become more skilful, have
			 an opportunity to acquire glory, and if successful, keep alive the public spirit. The reasoning in favor of each plan is so nearly equal, that it is hard to say, which is best. I have no doubt at
			 some future day, that a fortification will be erected on the bank in the middle of the bay, and be connected in the manner you propose with a naval force in Lynhaven bay, for the protection of norfolk, and all the country dependant on the chessapeake. In time of war it will be difficult to accomplish so extensive an object.
            The nomination of ministers, for Russia is still before the Senate. Mr Giles, & Genl Smith uniting with Mr King, & others, against Mr Gallatin have so far succeeded in preventing its confirmation.
			 They appointed a committee, the object of which was, to communicate with the President, on the subject, & give him to understand that if he would supply his place in the Treasury, they would confirm the nomination to Russia. The President, had before answer’d a call of the senate, that the appointment to Russia, did not vacate the commissn in the dept of the Treasury & that the secretary of the navy, did the business in Mr Gs absence. To the chairman, who asked & obtaind a personal interview, he communicated his objections, to a conference with the committee, on the ground, that the resolution under which they were
			 appointed, did not authorise it, even could any advantage result from it, which however was improbable, as neither party would be apt to change its opinion, and on the principle of compromise that nothing could be done, or ought to be done. various resolutions tending to embarrass the nomination, divide the republican party in the Senate, & perpetuate that division, by irritating
			 its members towards each other, have been introducd & are still depending. Among these is one, intended to express the sense of the house, against the compatability of the two offices. The delay has done harm & doubtless was  intended to have that effect. The result is yet uncertain.
            with great respect & esteem your friend & servantJas Monroe
          
          
            The President is indisposed, with a bilious attack, apparently slight.
          
        